Barry Donnellan and

Donald Tangwall REC EEVED

PO Box 140118

salcha, Alaska 99714 MAR 26 2019
G|efk, U.S. District Court
Fairbanks, AK
UNITED STATES DISTRICT COURT
FOR T}UE
DISTRICT OF ALASKA

 

Barry Donnellan and Donald Tangwall, Joint Assignees
Of a Chose In Action from Donna Uphues, Assignor

Plaintiffs, Case No. L/' /@/O(/ /Cigqj 5" /`IL\/\ g
v.
Denali Bancorporation, Inc.
d/b/a Denali State Bank, Member of the

Federal Deposit Insurance Corporation

Defendants.

COMPLAINT
NOW COME the Plaintiffs and show their complaint as follows:

l
JURISDICTION AND VENUE

l. Jurisdiction lies with this Court in that the defendant is a member of the
F ederal Deposit Insurance Corporation.

2. Venue is proper in this Court as all transactions occurred in Fairbanks,
Alaska.

COMPLAINT
DONNELLAN V. DENALI PAGE l OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 1 of 7

II
PARTIES

. Donna Uphues, assignor, (herein Uphues) is a depositor in the Denali
State Bank.

. Plaintiff Barry Donnellan (herein Donnellan) is an individual and a
resident of Alaska.

. Plaintiff Donald Tangwall (herein Tangwall) is an individual and a
resident of Alaska.

. Defendant Denali Bancorporation, Inc. doing business as Denali State
Bank (herein Denali) is an Alaskan business corporation Whose address is
l 19 N. Cushman Street, Fairbanks, Alaska 99701. The Alaska entity
number is 47216D.

III
BACKGROUND

. Denali Was at all times a member of the Federal Deposit Insurance
Corporation (herein FDIC).

. On July 27, 2012, Uphues borrowed $l75,000.00 from Denali. The note
Was secured by a Deed of Trust of even date in Which Denali Was the
beneficiary and Was recorded at Docket No. 2012-014473-0. See attached
Exhibit A.

. On or about August 15, 2012, the note and Deed of Trust Was sold to
Fannie Mae. Denali became the servicer of the Deed of Trust in addition
to being the sole beneficiary of the Deed of Trust. See attached Exhibit B.

COMPLA[NT
DONNELLAN V. DENALI PAGE 2 OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 2 of 7

lO. On March 29, 2017, Donna Uphues recorded a statutory warranty deed,
transferring the property to the Tanglewood Trust, an Alaska Trust, per
AS 34.4().110 in which she is the primary beneficiary for estate purposes.
See attached Exhibit C.

ll. On July 18, 2017, Denali sent a letter to Donna Uphues claiming the
transfer invoked the due on sale clause in the Deed of Trust and
accelerated the promissory note. See attached Exhibit D.

12. On July 17, 2017, the Tanglewood Trust conveyed the property back to
Uphues. See attached Exhibit E.

IV
COUNT I

FAILURE TO HAVE AN ALASKAN BUSINESS LICENSE
l3. All previous paragraphs are incorporated by reference herein.

l4. Denali failed to have an Alaskan business license. All transactions
between Denali and Uphues were conducted at a time when Denali did not
have an Alaska business license.

15. At all times from Denali’s inception to February 25, 2019, Foomote 1, Denali,
without an Alaska business license, operated a banking business where
depositors were insured by FDIC.

l6. Denali did not have standing to acquire and transfer the note and Deed of
Trust from Uphues and then sell it to Fannie Mae. See attached Exhibit B.

17. The note and the Deed of Trust, see attached Exhibit A, are void ab initio
for Denali’s failure to have a business license.

COMPLAINT
DONNELLAN V. DENALI PAGE 3 OF 7
Footnote ]: The Plaintiffs contend that Denali’s license is not in effect Plaintiffs have a business license with an issuance date prior to
Denali’s. See attached Exhibit G.

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 3 of 7

RELIEF
18. All previous paragraphs are incorporated by reference herein.
19. Judgment of this Court finding the note and Deed of Trust void ab initio.
20. Interest.
21. Cost.

22. Any other relief this Court deems just.

COUNT II
IMPROPER INVOKING OF THE DUE ON SALE CLAUSE
23. All previous paragraphs are incorporated by reference herein.

24. At all times the note was paid on time and was not over-due at the time
the letter, attached as Exhibit D, was written.

25. Denali invoked the due on sale clause indicating Uphues had transferred
the property to the Tanglewood Trust. See attached Exhibit D.

26. Invoking the due on sales clause because of the transfer of the property to
the Tanglewood Trust is a breach of the Deed of Trust. The transfer was
for estate planning purposes in which the Trustor is the beneficiary of the

Tanglewood Trust.
RELIEF

27. All previous paragraphs are incorporated by reference herein.

COMPLAINT
BARRY DONNELLAN V. DENALI PAGE 4 OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 4 of 7

28. Judgment by this Court in the amount of $125,0()0.00.
29. Interest.
30. Cost.
31. Any other relief this Court deems just.
COUNT III

DENALI AS BENEFICIARY HAS NO STANDING TO FORECLOSE
ON THE DEED OF TRUST

32. All previous paragraphs are incorporated by reference herein.

33. The Trustee of the Deed of Trust,_see attached Exhibit A, is Yukon Title
Company, Inc. an agent for First American Title Insurance Company. The
Trustee is the only party with standing to invoke the due on sale clause of

the Deed of Trust.

34. As evidenced by attached Exhibit E, Denali unlawfully interloped on the
Trustee’s duties and took matters into their own hands.

RELIEF
35. All previous paragraphs are incorporated by reference herein.
36. Judgment by this Court finding note and Deed of Trust void ab initio.
37. Cost.
38. Interest.

39. Any other relief this Court deems just.

COMPLAINT
DONNELLAN V. DENALI PAGE 5 OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 5 of 7

COUNT IV
THREAT OF EXTORTION
40. All previous paragraphs are incorporated by reference herein.

4l. The Denali letter dated July 18, 2017, see attached Exhibit D, was a
threat from Denali to force Uphues to participate in activities to which
Denali as beneficiary of the Deed of Trust was not entitled.

42. On page 2 of Exhibit D, Denali threatened to adversely affect Uphues’
credit rating if she did not adhere to their demand.

RELIEF
43. All previous paragraphs are incorporated by reference herein.
44. Judgment by the Court for $600,000.00.
45. Cost.
46. Interest.

47. Any other relief this Court deems just.

COMPLAINT
DONNELLAN V. DENALI PAGE 6 OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 6 of 7

COUNT V

UPHUES WAS FORCED BY DENALI TO ASK TRUSTEE OF
TANGLEWOOD TRUST TO RE-CONVEY THE PROPERTY BACK TO
HERSELF WHICH EXPOSED THE PROPERTY TO .TUDGl\/[ENTS

48. All previous paragraphs are incorporated by reference herein.

49. Tanglewood Trust, over its objection, was compelled to re-convey the
property to Uphues.

50. The Trustees of the Tanglewood Trust deeded the property back to
Uphues for fear that refusal to do so would adversely affect Uphues’
credit as implied by Denali on page two of the July 18, 2017 letter from
J eff Weaver, Collections Specialist. See attached Exhibit D.

51. When the property was re-conveyed to Uphues, judgments against her
prevented the sale of the property to a bona fide purchaser in the amount
of $250,000.00.

RELIEF

52. All previous paragraphs are incorporated by reference herein.

53. Judgment of this Court in the amount of $250,000.00 for loss of sale of
the property.

54. Interest.

 

 

55. Cost.
56. Any other relief this Court deems just. : :::
/} l
i/QZ{/l./?,p-} QJ&'Fl/»\L»é?ddm,- /gj/Z,MWM /4_;, M_g,,ZZ/_’ /
Barry Donhellan, Assignee donald Tangwall, Assigne!.a

COMPLAlNT
BARRY DONNELLAN V. DENALI PAGE 7 OF 7

Case 4:19-cV-00008-TI\/|B Document 1 Filed 03/26/19 Page 7 of 7

